Acme United Corporation 60 Round Hill Road Fairfield, CT 06824 March 20, 2012 John M. Hartz, Senior Assistant Chief Accountant Securities and Exchange Commission Washington, D.C. 20549-0404 RE: Acme United Corporation Dear Mr. Hartz: This letter is in response to your February 15, 2012 comment letter relating to our Form 10-K for the year ended December 31, 2010. Your comment accompanied by our response is provided below. Form 10-K for the year ended December 31, 2010 10. Segment Information, page 28 1. We have read your response to comment 1 in our letter dated December 2, 2011.Please upload as correspondence to Edgar the content of the December 12, 2011 email referenced in your response. Response In accordance with recent discussions with the staff, the Company is separately submitting the subject information to you, together with a request for confidential treatment, pursuant to 17 C.F.R. 200.83 (“Rule 83”).As required by Rule 83(b)(3), the Company is also sending a copy of the request for confidential treatment (but not the information for which confidential treatment is requested) to the Commission’s Office of FOIA Services. In connection with our response to the Staff's comments, Acme United Corporation hereby acknowledges that: o Acme United Corporation is responsible for the adequacy and accuracy of the disclosures in the filing; o Staff comments or changes to disclosure in response to Staff commentsdo not foreclose the Commission from taking any action with respect to the filing; and o Acme United Corporation may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/ Paul G. Driscoll Paul G. Driscoll Vice President and Chief Financial Officer
